ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeals of --                                  )
                                                 )
  Titan One Zero, LLC                            ) ASBCA Nos. 63106, 63424
                                                 )
  Under Contract No. N00014-20-C-2043            )

  APPEARANCES FOR THE APPELLANT:                    Matthew R. Keller, Esq.
                                                    Kristen L. Loesch, Esq.
                                                     Praemia Law, PLLC
                                                     Reston, VA

  APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jensen, Esq.
                                                     Navy Chief Trial Attorney
                                                    Adam A. Orr, Esq.
                                                    Catherine M. Kellington, Esq.
                                                     Trial Attorneys
                                                     Arlington, VA

                  OPINION BY ADMINISTRATIVE JUDGE O’CONNELL

         The parties have resolved their dispute and request that the Board enter
  judgment in favor of appellant. The parties have stipulated that the property under the
  subject contract was incorrectly added to the contract and that the contract ended on
  July 30, 2021.

         It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
  parties’ stipulation and agreement, that the appeal is sustained. In the nature of a
  consent judgment, the Board makes a monetary award to appellant in the amount of
  $1,800,000. Appellant has agreed to waive Contract Disputes Act interest.

         Dated: October 19, 2022



                                                  Michael N. O’Connell
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals


(Signatures continued)
 I concur                                          I concur




 RICHARD SHACKLEFORD                               OWEN C. WILSON
 Administrative Judge                              Administrative Judge
 Acting Chairman                                   Vice Chairman
 Armed Services Board                              Armed Services Board
 of Contract Appeals                               of Contract Appeals



       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 63106, 63424 Appeals of
Titan One Zero, LLC, rendered in conformance with the Board’s Charter.

      Dated: October 20, 2022




                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                           2